Citation Nr: 1829472	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO. 14-38 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities of the knees. 

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities of the knees.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1978 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on an appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue of entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities of the knees, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


		FINDINGS OF FACT

1.  The Veteran suffers from acquired psychiatric disability, most recently diagnosed as anxiety disorder not otherwise specified (NOS).

2.  The Veteran's anxiety disorder NOS is at least as likely as not caused or aggravated by his service-connected knee disabilities.


CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


	

	REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from psychiatric disability secondary to his service-connected bilateral knee disabilities.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Under applicable law, disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the present case, there is evidence of a current acquired psychiatric disability.  During an August 2012 VA fee basis mental health examination, the Veteran was diagnosed with dysthymic disorder and panic attacks with claustrophobia/ agoraphobia.  More recently, in November 2013, he was diagnosed with anxiety disorder NOS.  As such, the first element required for secondary service connection has been met.

Second, there is evidence of service-connected disability.  The Veteran is currently service connected for limited extension of the left knee associated with status post removal of cartilage for semilunar left knee injury, with scar, and right knee degenerative arthritis.

With respect to the relationship between the Veteran's psychiatric disability and the service-connected disabilities of his knees, the record contains two conflicting medical opinions.  In August 2012, a VA fee basis examiner opined that the Veteran's claimed mental health condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's panic attacks had their onset in 1984, during a computed tomography (CT) scan due to previously unknown claustrophobia.  In the examiner's opinion, the fact that the CT was of the left knee was not germane to the proximal cause, which was the CT.  As to the Veteran's dysthymic disorder, the examiner concluded that it had an onset associated with a back injury in 1993.

However, in November 2013 another examiner (a private physician) noted that the Veteran struggled with psychiatric symptomology, social isolation, and irritability.  Based on the examiner's interview of the Veteran and review of the claims file, the examiner concluded that the Veteran's anxiety disorder was caused and/or aggravated by his service-connected knee disabilities.  The examiner cited to a body of literature detailing the connection between medical issues and psychiatric disorders, including a causal relationship between the two, and reasoned that there was a clear correlation between the service-connected injuries and psychological complaints, leaving him unable to develop and maintain social relationships; thus contributing even more to his anxiety disorder.

In light of the foregoing, the Board finds that the criteria for an award of service connection for an acquired psychiatric disability have been satisfied.  The evidence, a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.  This portion of the appeal is granted.


ORDER

Service connection for an acquired psychiatric disability, most recently diagnosed as anxiety disorder NOS, is granted.


REMAND

The Veteran asserts that his low back disability has been caused or worsened beyond normal progression by his service-connected left knee disability.

In September 2011, the Veteran underwent a VA fee basis examination.  X-rays revealed postoperative and degenerative changes of the lumbar spine.  The examiner opined that it was less likely than not that the claimant's back disability was caused or aggravated by his left knee disability.  However, the examiner also stated, "Back condition may be due to knee injury, which placed strain on back.  May also be due to activities engaged while in service (for example, carrying heavy loads, causing strain on back)."

Thereafter, the AOJ sought clarification of the September 2011 opinion.  In an addendum, the examiner stated only that he was unable to resolve the matter without resorting to speculation and that "no evidence exists in medical records to support claims."  No real substantive explanation for this conclusion was provided.  The examiner did not discuss, for example, the medical significance, if any, of his observation on examination that the Veteran walked with an abnormal gait due, in part, to knee pain.  A new examination is required.

The evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due, at least in part, to disability of his lumbar spine.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issue remaining on appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA disability benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination of the spine.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's low back disability had its onset in, or is otherwise attributable to, the Veteran's period of active service.

If it is the examiner's opinion that it is unlikely that an identified low back disability had its onset in, or is otherwise attributable to, service, the examiner should offer a further opinion as to whether it is at least as likely as not that such disability has been caused or aggravated by the Veteran's service-connected knee disabilities, to include as a result of altered gait mechanics.

In so doing, the examiner should discuss the medical significance, if any, of the fact that it was noted on examination in September 2011 that the Veteran walked with an abnormal gait due, in part, to knee pain.

A complete rationale for all opinions provided should be expressed.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


